Title: Arthur S. Brockenbrough to James Madison, 2 April 1826
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                April 2d 1826
                            
                        
                        I contracted with Mr Philip Sturtevant for the carving of the Composite Capitals for the library room at $30
                            each amounting to the sum of $1200 as appears from Letter No 1 accompanying this—from his letter of the 1st Jany. No 2 you
                            will find he is not satisfied with the contract and asks more pay—I informed him I would not take the responsibility of
                            paying him more than the contract calls for but would lay his claim before the Visitors and if they thought proper to
                            allow it, he should have it, before contracting with Sturtevant I addressed a letter to John Haveland architect of
                            Philadelphia inquiring what such capitals would cost there. His letter (No 3) is his answer to my enquiries wherein he
                            states the lowest offer for such Capitals was $75 each, the additional compensation that Sturtevant requires would be
                            about $300—I should not be for giving him that much more certainly but perhaps the half of it would not be unreasonable
                            as it is considered that the $30. is rather a low price I am Gentlemen Your Obt sevt
                        
                            
                                A S Brockenbrough
                            
                        
                    P. S. I have paid $500. towards them